Citation Nr: 0533559	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connected for 
a nervous condition other than PTSD.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  Available service personnel records reflect that the 
veteran served in Vietnam, and that his military occupational 
specialty (MOS) was as an infantryman, or 11B20.  He was 
awarded the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge in June 2003.

This case was previously before the Board in October 2001, 
when it was remanded to afford the veteran an opportunity to 
testify before a Veterans Law Judge, and in January 2004, 
when it was remanded for further development, to include 
obtaining private and VA treatment records.  

The issue of entitlement to service connection for a nervous 
disorder other than PTSD, and of new and material evidence to 
reopen the previously denied claim for service connection for 
PTSD addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an October 1986 rating decision, the RO denied service 
connection for a nervous condition, including dysthymic 
disorder and PTSD.  The appellant was notified by a letter 
dated in the same month of his procedural and appellate 
rights, and the veteran submitted a notice of disagreement as 
to the issue of service connection for PTSD.  However, a 
notice of disagreement as to the issue of service connection 
for dysthymic disorder was not received within the subsequent 
one-year period.

2.  The additional evidence received since the October 1986 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for nervous 
condition.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision denying entitlement to 
service connection for a dysthymic disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2004).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a nervous condition, other than PTSD, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  The veteran filed his 
initial claim to reopen his previously denied claims in 
August 1998, before the VCAA was passed.  Notwithstanding, in 
the instant case, as explained in the Introduction, above, 
this claim was remanded in October 2001 to give, in part, 
notice of and adherence to VCAA.  The case was again remanded 
for further development in January 2004.  In February 2004, 
the RO issued a VCAA letter providing the required 
information.  In addition, the September 2005 SSOC also 
provided notice of the laws and regulations effected by the 
VCAA.

The Board finds it may grant the claim to reopen the 
previously denied claim for service connection for a nervous 
condition other than PTSD.  Hence, with respect to this 
issue, the Board finds that the AOJ has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to this 
issue.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence to Reopen the Claim for 
Service Connection
for a Nervous Disorder other than PTSD

In August 1998, the veteran filed a claim expressing his 
desire to reopen his previously denied claim for service 
connection for a mental disorder.  The Board thus accepts 
this as a claim to reopen his previously denied claim for 
service connection for a nervous condition other than PTSD.

As noted above, the VCAA was passed during the pendency of 
this appeal.  The Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for a nervous condition was received prior to that 
date (in August 1998), those regulatory provisions do not 
apply.

Concerning the claim for entitlement to service connection 
for a nervous condition, separate and apart from PTSD, the RO 
denied service connection for dysthymic disorder in an 
October 1986 rating decision.  In arriving at this decision, 
it was noted that service medical were negative for 
observation or treatment for a neurosis or psychosis, and the 
first diagnosis of a psychiatric condition was a diagnosis of 
dysthymic disorder in VA hospital treatment records dated in 
August 1986-many years after his discharge from active 
service in 1973, and beyond the one year presumptive period.  
The veteran failed to report for VA examination.  
Notification was given by letter dated in the same month.

A May 1987 VA examination report reflects objective 
observations of no unusual motor activity, good eye contact, 
and no flight of ideas, loosening of associations or speech 
impairment during the interview.  Mood was euthymic and 
affect was appropriate.  The veteran appeared to be 
indifferent when describing his Vietnam experiences, and 
there were no signs of anxiety.  He expressed no current 
hallucinations, identifiable delusions, or current homicidal 
or suicidal thoughts.  He was found to be oriented times 
four.  Memory was intact and the veteran was noted to be 
above average intelligence.  Judgement was adequate and 
abstracting ability was intact.  Insight, however, was 
limited.  The examiner noted that the veteran reported he had 
served in the infantry in the Army, and that he was in combat 
but was neither wounded nor captured.  The veteran discussed 
his recent hospitalization, stating that he had been under a 
lot of strain and couldn't sleep.  He said he had had to stay 
up until he was so tired that he fell asleep, and he was 
treated with Thorazine and Elavil.  The examiner noted that 
the veteran gave a history of hypnagogic phenomenon, but not 
one of true hallucination.  The examiner noted that the 
veteran reported getting along well with others, socializing 
and engaging in recreation, and holding down a demanding job.  
He did not exhibit physical distress or anxiety when 
describing events in Vietnam and only upon repeated 
questioning did he off-handedly describe flashbacks and 
nightmares associated with his experiences in Vietnam.  The 
examiner diagnosed atypical anxiety disorder and stated:

Although he does not fully satisfy 
criteria for post traumatic stress 
disorder it is of note that he is 
currently medicated with Elavil and 
Thorazine therefore this implied the 
patient was under some distress when seen 
by physicians in August 1986.  Therefore 
information may indeed reveal that the 
patient does satisfy the criteria for 
post traumatic stress disorder.

The examination was completed without review of the records 
of recent VA hospitalization for psychiatric symptoms.

The RO issued another rating decision in June 1987 denying 
service connection for a nervous disorder, including both 
dysthymic disorder and atypical anxiety disorder, and PTSD.  
The veteran appealed the denial of service connection for 
PTSD, only.  It cannot be determined from the record that 
notice of the denial of atypical anxiety disorder was 
provided to the veteran.  Hence, the Board has indicated that 
the October 1986 rating decision is the last prior final 
decision denying a nervous condition, other than PTSD.  

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in August 1998.

In the instant case, the Board finds that evidence submitted 
since the October 1986 rating decision provides a sufficient 
basis to reopen the previously denied claim.

Of significance are VA and non VA treatment records dated 
from 1998 to 2004 showing continuing treatment for a 
psychiatric disorder, including dysthymic disorder, 
psychosis, not otherwise specified, and schizophrenia.  
Records from Social Security Administration (SSA) further 
reflect that the veteran has been found to be disabled based 
on diagnoses of paranoid schizophrenia and other functional 
psychotic disorders in July 1997, effective from March 1997.

A private evaluation dated in June 1997 reflects a diagnosis 
of schizoaffective disorder, depressed.  The examiner noted 
that the veteran described his hallucinations as seeing dead 
people and hearing voices, but that he stated he could not 
make out what they said.  

In January 2002, the veteran underwent VA examination for 
mental disorders.  The examiner did not have the claims file 
for review.  The veteran reported his military history, 
noting that he had served in Vietnam for nine months, and 
that his MOS was as an infantryman.  He stated he was 
involved in two fire fights, but was not wounded.  When asked 
to describe them, he stated:

I can't even describe how a fire fight 
goes.  It lasted a day - or day and a 
half.  When it was over, it was over.

When asked where the fire fights had taken place, he 
responded that he did not know.

The examiner observed the veteran to be casually dressed and 
adequately groomed, but to sit rigidly in an awkward body 
position and to avoid eye contact.  When he did move, he cast 
his eyes to the ceiling.  Speech was normal in rate and 
volume without slurring, but he spoke only to answer 
questions, not spontaneously.  His answers were goal-directed 
and relevant.  Orientation was within normal limits, and he 
was cooperative and polite, but his mood had an empty quality 
and affect was flat.  Evidence of continuing auditory 
hallucinations and delusional thinking was present.  Thought 
blocking was not present, and his intelligence was assessed 
at average.  Memory was intact; insight, present; and 
judgment, preserved.   The examiner diagnosed schizophrenia, 
paranoid, chronic, but noted that it was difficult to make a 
thorough assessment absent the claims file and without a 
detailed exploration into the veteran's military background 
and wartime-related symptoms.

In February 2001, the veteran was again interviewed, with the 
claims file, but by a different examiner.  This examiner 
administered clinical tests and included review of the 
medical documentation in the claims file, but did not review 
any information concerning the veteran's military service or 
history.  The examiner indicated that the findings of the 
January 2001 report should be allowed to stand.

In a statement provided to the RO in December 2001, the 
veteran's spouse augmented the content of the veteran's 
psychotic symptomatology-i.e., his nightmares, 
hallucinations, and flashbacks.  In December 2001, she stated 
that the veteran at one time, following his return from 
Vietnam, was found marching up and down his street with his 
rifle, as though he was in formation as a soldier.  She 
stated that he hid under the house for cover, saying that 
"they were coming after him."  He then shot at whomever 
approached.  He shot at his oldest grandchild, because he 
thought she was Vietnamese.  On other occasions, he entered 
the house with his weapon out and family members had to shout 
at him so that he recognized them.

As noted above, the veteran and his spouse testified in June 
2003 before the undersigned Veterans Law Judge.  During this 
hearing, the veteran testified as to his military experiences 
in Vietnam, but only upon direct questioning.  He testified 
that he was assigned to the 101st Airborne Unit as a 
rifleman.  He stated that he saw very little action, and was 
actually transferred to DaNang with the Big Red One.  He was 
on patrol, and stationed at two firebases which were shelled.  
He stated he couldn't recall many specifics anymore, only one 
patrol.  His wife testified that he didn't really talk about 
his experiences but that at times he said that he felt under 
so much pressure, he did not know what to do.  She stated he 
had held a gun to her head and at these times she could not 
say anything to him for fear of making him more aggressive.  
When he believed he was under attack, she testified, she just 
leaves the house because he cannot be reached.  The veteran 
testified that he had no memory of these events.  His weapons 
have since been removed.

The Board finds the veteran's testimony, and that of his 
spouse, to be very credible.

The VA and private medical treatment records from 1998 to the 
present, as well as the veteran's testimony and that of his 
wife, are new and material to the claim.  This evidence 
reflects that the veteran continues to manifest and be 
treated for symptoms of a nervous condition-including 
schizophrenia, psychosis not otherwise specified, and 
dysthymia.  This evidence further reflects that the content 
of the veteran's symptoms, i.e., flashbacks, hallucinations, 
delusions, and nightmares, is of experiences he encountered 
in Vietnam while on active duty.  As such, this evidence is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.

However, the matter of etiology of the veteran's currently 
diagnosed psychiatric disorders have not been determined.  
Hence, the issue of entitlement to service connection for a 
nervous disorder other than PTSD, is remanded to the agency 
of original jurisdiction for additional development, and will 
be the subject of a later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a nervous 
condition, other than PTSD, is reopened.  To that extent 
only, the claim is granted.


REMAND

As noted above, the Board reopened the previously denied 
claim for service connection for a nervous condition, other 
than PTSD.  The veteran also seeks to reopen his previously 
denied claim for service connection for PTSD with the 
submission of new and material evidence.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

As explained, above, the medical evidence now reflects that 
the veteran has been diagnosed with other psychiatric 
conditions, to include schizophrenia and a psychosis not 
otherwise specified, in addition to dysthymia.  This evidence 
further reflects that the content of the veteran's symptoms, 
i.e., the content of his psychoses, is of experiences he 
endured in Vietnam while on active duty.  However, the matter 
of etiology of the veteran's currently diagnosed psychiatric 
disorders have not been determined.  The RO has based its 
denial of service connection on the grounds that the medical 
evidence does not show onset of the disorders, including 
schizophrenia, within the one-year presumptive period 
following discharge from active service, as the earliest 
diagnosis of a psychiatric disorder, in this case, dysthymia, 
was not made until August 1986-many years after his 
discharge in 1973.  Notwithstanding, evidence now associated 
with the claims folder reflects that the imagery and content 
of the veteran's symptoms of psychiatric disability are of 
his Vietnam experiences.

Moreover, the Board notes that the examinations conducted by 
VA in January and February 2002 did not provide an opinion as 
to the etiology of the veteran's diagnosed psychiatric 
disabilities.  Furthermore, these examinations provide an 
inadequate basis on which to adjudicate the veteran's claims.  
The first examiner, who took notice of the veteran's military 
history and conditions of service, did not have access to the 
claims file for review.  However, the second examiner, who 
did review the claims file and conducted clinical tests, did 
not review any information concerning the veteran's military 
service or history.  

The Board thus finds it would be helpful to proffer the 
veteran a current examination to include a period of 
observation and evaluation, appropriate clinical testing, and 
interview by an appropriate specialist with close attention 
to the veteran's military service and history, as well as his 
medical history, and review of the claims file, in order to 
determine the nature, extent and etiology of his claimed 
nervous condition, other than PTSD, in totality.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should ensure that it has 
all records of VA and non-VA health care 
treatment of which it has notice.  In 
particular, the RO/AMC should ensure that 
it has any and all records of treatment 
provided the veteran by the VA Medical 
Center (VAMC) in Jackson, Mississippi, 
and any other VAMC the veteran may 
identify.

2.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  Following completion of the #1-2 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
manifested psychiatric disabilities.  The 
examination should include a period of 
observation and evaluation, any and all 
indicated clinical tests and studies 
should be performed, and appropriate 
interview.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical and personnel 
records, must be sent to the examiner(s) 
for review.  Special attention is to be 
given the veteran's military history as a 
Vietnam-era combat infantryman.  The 
examiner(s) should summarize the medical 
history, including the onset and course 
of any psychiatric condition, to include 
schizophrenia, a psychosis not otherwise 
specified, dysthymia, and an anxiety 
condition, and any and all other 
psychiatric manifestations; describe any 
current symptoms and manifestations 
attributed to any psychiatric condition, 
to include schizophrenia, a psychosis not 
otherwise specified, dysthymia, and an 
anxiety condition, and any and all other 
psychiatric manifestations; and provide 
diagnoses for any and all psychiatric 
pathology.  

The examiner(s) are requested to comment 
specifically on the veteran's military 
experiences as a combat infantryman in 
Vietnam, using the veteran's service 
personnel records, earlier statements and 
testimony, the statement of his spouse, 
and any other source presented by the 
evidence, as well as his contemporaneous 
statements.  The examiners are requested 
to provide an opinion as to whether it is 
as likely as not 
*	that any manifested psychiatric 
pathology had its onset during the 
veteran's active service, or 
*	that any manifested psychiatric 
pathology is the result of his 
active service, or any incident 
thereof including his experiences as 
a combat infantryman in Vietnam, or
*	in the alternative, that any 
manifested psychiatric pathology is 
the result of aggravation-including 
by his combat experiences in 
Vietnam-during his active service.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for a nervous 
condition, not including PTSD, and to 
reopen the previously denied claim for 
service connection for PTSD on the basis 
of new and material evidence.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


